Citation Nr: 1224195	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  02-00 134A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for optic atrophy and/or optic neuropathy of the right eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran had active service from October 1968 to October 1973, September 1974 to August 1984, and December 1986 to July 1987.

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2000 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which, in part, denied entitlement to service connection for optic atrophy of the right eye.  The Veteran subsequently relocated to New Jersey, and jurisdiction of the claims file was permanently transferred to the RO in Newark.  

The appeal for service connection for optic atrophy of the right eye was previously before the Board in January 2004, March 2008, and March 2010 when it was remanded in each instance for additional development and adjudicative action.  


FINDINGS OF FACT

1.  Service treatment records do not reveal any complaints, or diagnosis, of any right eye disability during active service; vision was normal on separation examination in July 1987.  

2.  There is no evidence showing that optic neuropathy became manifest to a degree of 10 percent within the first year after separation from active service.

3.  There is no credible evidence linking the Veteran's current right eye disability to active service, Agent Orange exposure during service, or any service-connected disability.  


CONCLUSION OF LAW

The criteria for service connection for optic atrophy and/or optic neuropathy of the right eye have not been met.  38 U.S.C.A. §§ 101(16), 1110, 1131, 1116, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  VA has satisfied the duty to notify provisions along with the regulations pertinent to the establishment of effective dates and of the disability ratings. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was notified of these requirements in March 2001 and October 2007.  While this notification was after the initial RO rating decision denying the benefit sought, the issue on appeal was subsequently readjudicated on multiple occasions, most recently in an October 2010 Supplemental Statement of the Case.   

VA has obtained service treatment records; VA treatment records; private medical records; VA examination reports; assisted the Veteran in obtaining evidence; and, afforded him the opportunity to present testimony, statements and evidence.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file and he has not contended otherwise.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Accordingly, the appellant is not prejudiced by a decision at this time.

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty, commonly referred to as direct service connection; or for aggravation of preexisting injury suffered or disease contracted in the line of duty, commonly referred to as a claim for aggravation.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

When a chronic disease identity is established in service, then a showing of continuity after discharge is not required.  Continuity of symptomatology is required only where the condition noted during service (or in a presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).  The nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

Organic diseases of the nervous system may be presumed to have been incurred during active military service if they manifest to a degree of 10 percent within the first year following active service.  38 U.S.C.A. §§ 1101, 1112, 1137); 38 C.F.R. §§ 3.307, 3.309.  This is referred to as presumptive service connection.  

Service connection is warranted for a disability which is aggravated by, proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310 (2002).  Any additional impairment of earning capacity resulting from a service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition is considered a part of the original condition.  Id.

A "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent (Agent Orange) . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f).  The evidence establishes that the Veteran served in combat in Vietnam during the requisite period of time.  The Veteran is presumed to have been exposed to Agent Orange during service.  

If a veteran was exposed to Agent Orange during active service, presumptive service connection is warranted for the several specifically enumerated disorders.  However, optic atrophy and optic neuropathy are not among the specified disorders.  38 C.F.R. § 3.309(e).

Notwithstanding the foregoing, a veteran is not precluded from establishing service connection for a disability with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  The provisions of Combee are applicable in cases involving Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Following the point at which it is determined that all relevant evidence has been obtained, it is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record as a whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether evidence submitted by a Veteran is credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 (2000).

In the case of any veteran who engaged in combat with the enemy in active service, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and to that end, shall resolve every reasonable doubt in favor of the veteran.  38 U.S.C.A. § 1154(b).  This provision is intended to lighten the evidentiary burden of a veteran who claims a disease or injury was incurred in or aggravated by combat service. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000); see also Jensen v. Brown, 19 F.3d 1413, 1416-17 (Fed. Cir. 1994).  The evidence establishes that the Veteran served in combat in Vietnam.  However, at issue is a claim for service connection for a right eye disability which was diagnosed years after service.  The Veteran has not asserted that this disability is related to any injury sustained during combat.  

The Veteran's service treatment records do not reveal any complaints of visual impairment during service; there is no evidence of, treatment for, or diagnosis of any disability of the right eye during service.  In July 1987, separation examination of the Veteran was conducted upon his separation from service for the final time.  On the report of medical history he did not indicate any complaints of eye disorder, or decreased vision.  Clinical evaluation of his eyes was normal with vision being better than normal (20/15) for distance vision and normal (20/20) for close vision in both eyes.

The Veteran was diagnosed with von Recklinghausen's disease (neurofibromatosis) during service in the 1970's.  Service connection was ultimately established for this disease and he now asserts that his right eye atrophy is secondary to the service-connected von Recklinghausen's disease.  

The earliest evidence of any right eye disability is contained in VA outpatient eye treatment records dated in October 1998.  On these treatment records the Veteran reported a history of exposure to Agent Orange during service.  A decrease in the Veteran's right eye visual field was identified.  The impression was optical nerve pallor of the right eye with visual field defects.  

In November 1998 Magnetic Resonance Imaging (MRI) examination of the Veteran's brain and optic nerves was conducted; it showed no optic nerve abnormality.

In June 1999 a VA neurology Compensation and Pension examination of the Veteran was conducted.  He complained of history of dimness of vision in the right eye since the 1970's that was getting worse.  Decreased vision in the right eye (20/100), and visual field loss on the right was found on examination along with optic disc pallor on the right eye.  Dr. G, the examiner, noted decreased visual acuity and partial loss of visual field on the right eye and partial distortion of the central vision of the right eye secondary to right optic nerve dysfunction.  Etiology most likely secondary to von Recklinghausen's disease.  No rational for this opinion was indicated.  

In November 1999 a VA eye Compensation and Pension examination of the Veteran was conducted.  The examiner, Dr. W, noted the right eye optic nerve pallor.  The diagnosis was optic atrophy, right eye, with peripheral visual field loss.  The examiner's medical opinion was that the right eye condition was not a manifestation of von Recklinghausen's disease.  The examiner specifically referenced the findings for the November 1998 MRI examination report.  
An April 2000 VA outpatient treatment record indicates an assessment of right optic neuropathy which had been stable since it was diagnosed in 1998.  

In May 2004, another VA eye examination of the Veteran was conducted.  This time the Veteran reported a history or right eye optic neuropathy dating back to 1998; not to service.  Examination revealed decreased right eye visual field; left eye was normal.  The diagnosis was neurofibromatosis with iris nodules and choroidal nevi; and nonarteric anterior ischemic optic neuropathy right eye, not likely associated with the neurofibromatosis, because no abnormalities were found on MRI of April 2000; however, an MRI was to be performed in the near future.  

In June 2005, Dr. W, an optometrist, noted that the veteran had pallor of the right optic nerve, with associated visual field loss.  Dr. W. also stated, "our neuro- ophthalmologist examined him and reviewed an MRI in April 2000.  He did not see any abnormalities of the optic nerve on the MRI.  Therefore the etiology of the optic nerve pallor was concluded to be non-arteritic anterior ischemic optic neuropathy, not secondary to the Neurofibromatosis."

In June 2005, another VA neurology Compensation and Pension examination of the Veteran was conducted.  Again the Veteran continued to complain of diminished vision in the right eye off and on since Vietnam.  Funduscopic examination revealed some optic disc pallor on the right and slight afferent papillary defect.  There was mild inferior nasal field defect on the right eye in the peripheral region. Central vision was slightly diminished.  The diagnosis was right optic neuropathy.  Dr. G, the examiner, indicated that the etiology of the right optic neuropathy was unclear.  There was no direct relationship of the neurofibromatosis noted with his right eye visual problem.

In November 2005, Dr. G. issued another medical opinion which was in complete contrast to his June 2005 report.  This time the physician opined that it was at least as likely as not that the right optic neuropathy, among other reported disorders, was related to the veteran's period of service.  No rationale or explanation whatsoever was provided for this opinion.

In November 2005, Dr. W noted that the Veteran had pallor of the right optic nerve with associated visual field loss; however, the neuro-ophthalmologist examined him, reviewed an April 2000 MRI, and noted no abnormalities of the optic nerve on MRI.  Therefore, the etiology of the optic nerve pallor was concluded to be non-arteritic anterior ischemic optic neuropathy, not secondary to the neurofibromatosis.  This diagnosis was again continued in an August 2009 Compensation and Pension examination report.  

In November 2009, the examiner indicated that it is not as least as likely as not that the Veteran's right optic neuropathy was aggravated by the service-connected von Recklinghausen's disease because prior MRI examination and evaluation by a neuro-ophthalmologist did not reveal optic nerve glioma.  

In October 2010, Dr. W. provided the most recent medical opinion which indicated that the Veteran's right eye disability was not related to service, because of a lack of evidence of visual impairment during service.  The physician also stated that the right eye disability was not caused by or aggravated by the service-connected von Recklinghausen's disease because of the lack of MRI evidence of optic nerve glioma.  

VA outpatient treatment records dated from 2003 to the present indicate that the Veteran's right optic neuropathy was essentially stable and being monitored.

On some of the examination reports the Veteran asserts decreased right eye vision dating back to service.  The Veteran is competent to report symptoms of decreased vision.  However, the Veteran's reports of decreased vision are not credible in light of the other evidence of record.  Service treatment records do not show reports of decreased vision, and examination conducted during service revealed normal vision.  At other times, the Veteran reports his history of right eye decreased vision dating back to 1998 and his initial diagnosis of right optic neuropathy.  His inconsistent reports of the history of his right eye visual impairment, along with the objective medical evidence of record which directly contradicts his reports of visual impairment in service renders his reported continuity of symptomatology not credible. 
The initial diagnosis of right optic neuropathy was made in 1998, over a decade after the Veteran separated from service.  There is no evidence that this disability manifested during service or within the first year after the Veteran separated from service.  

Optic atrophy and optic neuropathy are not disabilities which warrant service connection on a presumptive basis due to Agent Orange exposure during service; there is no credible evidence linking this disability to any such exposure.  

The medical opinions of record which deal with the relationship, if any, of the Veteran's right optic neuropathy and his service-connected von Recklinghausen's disease (neurofibromatosis) are, at best, inconsistent.  

The opinions of Dr. G. have varied; at times indicating a relationship between the right optic neuropathy and the service-connected disability and at other times indicating no relationship.  In each instance no rationale for any of the opinions was indicated.  Because no rationale has been provided, these opinions have no probative value.

The medical opinions of Dr. W. consistently indicate no relationship, either as a cause or as aggravation.  These medical opinions are supported by some rationale, including reference to the MRI examination reports which fail to show any of the specific abnormities of the optic nerve required for a relationship between the right optic neuropathy and the service-connected von Recklinghausen's disease to exist.  Accordingly, the supported medical opinions of Dr. W. are considered probative.  

The preponderance of the evidence is against the claim for service connection for optic atrophy and/or optic neuropathy of the right eye; there is no doubt to be resolved; and service connection is not warranted.





ORDER

Service connection for optic atrophy and/or optic neuropathy of the right eye is denied.  






____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


